Citation Nr: 9924755	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  95-37 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1982 to September 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran's case was remanded for 
further development in July 1997.  It is again before the 
Board for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for a low back 
disability is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a low back 
disability.  In this regard, the legal question to be 
answered initially is whether he has presented evidence of a 
well-grounded claim; that is, a claim that is plausible.  If 
he has not presented a well-grounded claim, his appeal must 
fail with respect to this claim and there is no duty to 
assist him further in the development of this claim.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that this claim is not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §  
3.303(a) (1998).  In addition, certain chronic diseases, 
including arthritis, may be presumed to have incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (1998).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The service medical records (SMR) reveal that the veteran in 
September 1987 complained of chronic lower back pain with a 
"possible" injury two years earlier when another man landed 
on top of him.  The corpsman diagnosed a chronic lumbosacral 
strain.  A November 1987 clinical entry noted that the 
veteran was diagnosed with a lower lumbar sprain/strain by a 
civilian physician.  The veteran had physical examinations in 
1982, 1985 and 1988, for enlistment, reenlistment and 
discharge, respectively.  No back problems were noted on any 
of the physical examination reports.  The veteran did not 
indicate any type of a recurrent back problem on his medical 
history form associated with his August 1988 discharge 
physical examination.  X-ray examination in August 1988 
diagnosed mild scoliosis.

Associated with the claims file are private treatment records 
from several physicians.  Treatment records from R. Gardiner, 
M.D., for the period from October 1992 to November 1993, 
refer to treatment provided to the veteran for cervical, 
thoracic and low back symptoms.  An October 1992 consultation 
record reflected that the veteran was seen for complaints of 
back pain.  The veteran had started a job in February 1992 
that required a lot of lifting, and he had been suffering 
from back pains off and on since.  Dr. Gardiner did not note 
a history of back pain prior to February 1992.  Subsequent 
magnetic resonance image (MRI), computed tomogram (CT) scans, 
and x-rays were taken, and the veteran was diagnosed with 
bulging discs at L3-L4, with nerve root impingement.  
However, the findings were not related to any incident of 
service.  

The veteran was evaluated for disability purposes by A. M. 
Mohsen, M.D., in July 1993.  Dr. Mohsen noted that the 
veteran's current problem began in October 1992 when the 
appellant injured his back while lifting at work.  In a 
letter to the veteran's attorney, Dr. Mohsen noted the 
medical findings from Dr. Gardiner.  In assessing the 
veteran's impairment, Dr. Mohsen said that there was a 
preexisting degenerative joint disease of the lumbosacral 
spine that had been aggravated by the recent injury.  He did 
not offer an opinion as to the etiology of the preexisting 
degenerative joint disease and did not make any nexus between 
the diagnosis and any incident of service.

Associated with the claims file is a medical report from S. 
P. Hayes, M. D., dated in March 1994.  Dr. Hayes provided a 
rheumatology consultation to assess the veteran's complaints 
of joint pain.  In recording the veteran's history, Dr. Hayes 
noted that the veteran was well until October 1992 when he 
injured his back.  Dr. Hayes noted Dr. Mohsen's opinion of 
the existence of a preexisting condition which was aggravated 
by the injury.  The veteran was again injured at work in 
February 1993; however, this involved an injury to the mid-
scapular area of the back.  Dr. Hayes opined that the veteran 
that the veteran suffered from soft tissue pain that was most 
consistent with fibromyalgia.  The degree of diffuse 
musculoskeletal complaints could not be explained on the 
basis of a back injury.  Dr. Hayes did not relate the 
veteran's diagnosis to any incident of service.

The veteran was evaluated in May 1994, by J. A. Duff, M.D.  
Dr. Duff made no reference to any type of inservice back 
injury or back condition.  He did note a history of the 
appellant sustaining back injuries in 1992.

Finally, associated with the claims file are treatment 
records from F. G. McQueary, M.D., for the period from 
October 1987 to May 1994.  Dr. McQueary's office was the 
civilian healthcare provider referred to in the November 1987 
SMR entry.  An October 1987 entry, by C. W. Parsons, M. D., 
noted that the veteran presented with back pain for one year.  
He related that he injured his back approximately three years 
earlier when he was on his hands and knees and someone fell 
on top of him.  X-rays of the low back were unremarkable.  
Dr. McQueary's diagnosis was mechanical low back pain.  
However, Dr. McQueary also treated the veteran after service, 
beginning in May 1993, when he was seen on a number of 
occasions with complaints of back pain.  However, Dr. 
McQueary did not provide any opinion that linked the 
veteran's complaints from 1993 onward to any incident of 
service.  Indeed, the veteran stated that while he had had 
occasional low back pain in the past, that pain was 
associated with "pulled muscles," and the pain was 
alleviated with a few days of rest.  In October 1992, 
however, he felt a "pop" in his back while lifting a 50 
pound weight, and he had since experienced continuing pain 
and numbness.

The veteran was afforded a VA examination in August 1994.  He 
related injuring his back in service when an individual in an 
upper bunk fell on top of him, and a history of low back pain 
since October 1992 following a lifting accident.  Lumbar X-
rays showed no evidence of fracture or dislocation.  It was 
further noted that lumbar x-rays showed very minimal 
degenerative osteoarthritis of the upper lumbar spine.  The 
diagnoses were musculoskeletal low back pain, and a history 
of bulging discs and degenerative arthritis.  The examiner 
did not relate any diagnosed condition to any incident of 
service or state that any condition was aggravated by 
service.

The veteran contends that his back disability was not 
properly diagnosed in service because MRIs were not conducted 
when he was discharged in 1988 and that even x-rays taken in 
1992 and 1993 were normal.  He also indicated that his 
shipboard back injury occurred in July 1983.  

The veteran testified at a Travel Board hearing before the 
undersigned Board member in April 1997, and that he injured 
his back in 1983.  He said that he was given bed rest and 
several courses of muscle relaxants, heat packs and cold 
packs.  He continued to have pain and discomfort throughout 
his period of service.  He said that he did not have any x-
rays of his lower back during service.  He further testified 
that an MRI, done in October 1992, discovered his preexisting 
degenerative disc disease.  The veteran said that he had made 
all of his private treatment records available to VA.  The 
veteran said that he received Social Security Administration 
(SSA) disability benefits for his back, foot, Graves disease, 
liver trouble, and fibromyalgia.  He also testified as to 
some confusion as the time of his discharge examination when 
he did not indicate any type of back problem on his medical 
history form.  He related receiving treatment from a 
Dr. Downey after his discharge; however, Dr. Downey was now 
retired.  The veteran said that he had been told by his 
doctors that his current back problems where related to his 
injury in service.  

The veteran submitted a statement in September 1997 wherein 
he indicated that he had not received any treatment for his 
low back symptoms since May 1994.  

Associated with the claims file is a copy of a SSA 
Administrative Law Judge's decision dated in July 1995 which 
granted benefits to the veteran.  The decision said that the 
veteran filed for benefits based upon his injury in October 
1992.  Through the course of developing his claim, the 
veteran was diagnosed with somatoform and thyroid disorders.  
A back disability was not, however, noted as a basis for 
finding the veteran unemployable.  The Board notes that a 
list of exhibits considered by SSA in making their decision 
was included in the material provided, but not all exhibits 
were provided to VA.  There is no indication, however, that 
the missing exhibits contain any evidence that would link any 
low back disability to any incident of service.  Moreover, 
the Administrative Law Judge made no findings relative to the 
veteran's back disability other than to note the postservice 
October 1992 injury.  The Administrative Law Judge determined 
that the veteran was disabled as a result of mental 
impairments.  Accordingly, despite missing exhibits further 
development is not in order in the absence of a well grounded 
claim.  38 U.S.C.A. § 5107.

In summary, the veteran has alleged that his current back 
disability, to include degenerative disc disease, is related 
to a back injury suffered in service in 1983.  However, there 
is no evidence of any type of back injury suffered in 
service.  Even though the veteran testified that he received 
bed rest and additional treatment in 1983, his SMRs do not 
reflect such treatment.  The veteran was treated for back 
pain, described as chronic in September 1987, evaluated by 
Dr. Parson in October 1987 and noted to have continued pain 
in November 1987.  No reference to a back injury or back pain 
was made on the veteran's 1985 reenlistment physical 
examination or August 1988 discharge examination.  The 
veteran testified that there was some confusion at the time 
of his discharge examination.  However, the Board notes that 
the veteran did indicate positive responses to several 
conditions on his medical history when he indicated "no" to 
having recurrent back pain.  

While the record shows that the veteran currently has 
musculoskeletal low back pain, degenerative disc disease, 
bulging discs at L3-L4, and spina bifida occulta, he has 
submitted no medical or scientific evidence to relate his 
current condition to his military service.  The VA 
examination and private treatment records do not relate the 
veteran's various diagnoses to his period of service.  
Rather, they merely note the veteran's reported history of 
injury in service.  However, as noted above, his service 
medical records do not show that he had a back injury during 
service. 

While the veteran's claims that he developed his current back 
disability during service due to an injury in 1983, he has 
offered no competent evidence to establish such a 
relationship, other than his own unsubstantiated contentions.  
Even assuming arguendo that the veteran's back pain in 
service was from an inservice injury, there is no competent 
evidence providing any link between his current diagnoses and 
any injury in service.  While the veteran is certainly 
capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show a chronic back disorder 
inservice, or compensably disabling arthritis within one year 
after service; and as the veteran has submitted no competent 
evidence to support his claim that his current low back 
disability is in anyway related to his period of service, the 
Board finds that he has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107.  Hence, the benefit sought on appeal is 
denied.  

Although the Board has disposed of the claim of entitlement 
to service connection for a low back disability on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, he has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Service connection for a low back disability is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

